 



Exhibit 10.1

       
(STARBUCKS COFFEE COMPANY LOGO) [v07450v0745000.gif]
      Starbucks Coffee Company
  PO Box 34067
  Seattle, WA 98124-1067
  206/318-1575

March 30, 2005

Mr. James Donald
2401 Utah Avenue S.
Seattle, WA 98134

Dear Jim:

This document is designed to provide you with information regarding the terms
and conditions of your employment based on your promotion to president and chief
executive officer, Starbucks Corporation, effective on April 1, 2005.

Base Salary
You will continue to be paid bi-weekly at a base salary that annualizes to
$840,000.00.

Bonus
You will continue to participate in the Executive Management Bonus Plan at an
incentive target of 100% of your eligible base salary, effective October 4,
2004, the first day of fiscal 2005.

Stock Options
Effective April 1, 2005, you will be granted an option to purchase up to 100,000
shares of Starbucks common stock under the 2005 Key Employee Sub-Plan to
Starbucks Corporation 2005 Long-Term Equity Incentive Plan, subject to approval
by the Compensation and Management Development Committee of the Board of
Directors. The per share exercise price of the option will be the regular
trading session closing price of a share of Starbucks common stock on the date
of grant. The option will vest in equal installments over a period of three
(3) years, beginning on the first anniversary of the date of the grant, subject
to your continued employment.

Management Deferred Compensation Plan
You will continue to be eligible to participate in the Management Deferred
Compensation Plan (MDCP) if you are on our U.S. payroll.

Vacation
You will continue to receive an annual vacation grant of four (4) weeks. Unused
vacation is not carried forward to the next fiscal year.

Executive Life Insurance
You will continue to receive the maximum partner life coverage benefit paid for
by Starbucks of $1,000,000.

Retirement Programs
At present, Starbucks does not offer qualified or non-qualified pension plans
and provides no retiree medical, dental, vision or other Company retiree health
care plans. If Starbucks elects to offer such plans during the course of your
employment with the Company, we will provide service credit under these plans,
which will be effective from the original date of your employment with the
Company.

In the event the provisions for giving service credit back to your original date
of employment with Starbucks are not offered under a qualified pension or
retiree health care plan that Starbucks elects to offer during your period of
employment, Starbucks will provide a non-qualified arrangement to provide such
service credit and benefits as are commensurate with any qualified plans that
the Company adopts during your period of employment.

 



--------------------------------------------------------------------------------



 



Mr. Jim Donald
March 30, 2005
Page 2

Insider Trading
As president and ceo of the Company, you will continue to be prohibited from
trading Starbucks securities (or, in some circumstances, the securities of
companies doing business with Starbucks) from time to time in accordance with
the Company’s Insider Trading Policy and Blackout Procedures, a copy of which
you have been provided.

Coffee Hedging
As an officer of the Company, you are prohibited from trading in coffee
commodity futures for your own account. If you have further questions, please
contact your Partner Resources generalist.

Other Benefits
You will continue to be eligible to participate in the benefits, savings and
stock programs outlined in Your Special Blend, a copy of which has been provided
to you. Please note that although it is Starbucks intention to continue these
plans, they may be amended or terminated at any time without notice.

“At will” employment
In your position as president and ceo, you will remain employed “at will,”
meaning that either you or Starbucks can end the employment relationship at any
time, for any reason not prohibited by law.

Non-Competition Agreement
You will continue to be bound to the terms and conditions of the Non-Competition
Agreement, dated October 15, 2002, between you and the Company.

Miscellaneous
This letter, and the agreements and documents referred to herein, constitute the
entire agreement regarding your employment with Starbucks and supersede all
prior or contemporaneous agreements or arrangements, written or oral, concerning
your employment. This letter will be governed by the laws of the State of
Washington, without regard to such state’s conflicts of laws rules.

* * * * *

Warm regards,

             
/s/ Howard Schultz
                         
Howard Schultz
chairman
         

Accepted by:

             
/s/ James Donald
      3-30-05                  
James Donald
      Date    
 
           
cc: Partner File
           
      Stock Administration
           

 